                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                    No. 5:18-CR-278-FL-1


UNITED STATES OF AMERICA                    )
                                            )
                    v.                      )                         ORDER
                                            )
GABRIEL MANCILLA RIBERA,                    )
                                            )
      Defendant.                            )
                                                                                               )


       This ).llatter is before the court sua sponte for the purpose of continuing the suppression

hearing currently set for March 27, 2019. Due to an unavoidable conflict that has arisen on the

court's calendar, after consultation with counsel, the suppression hearing is continued to

Monday, April 1, 2019, at 10:30 a.m. in Courtroom 3 of the Alton Lennon Federal Building

and Courthouse in Wilmington, North Carolina.

       SO ORDERED, this the    :ir day of March 2019.
